ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of two counts of robbery in the first degree, in violation of § 569.020 RSMo 1986, one count of robbery in the second degree, in violation of § 569.030 RSMo 1986, and two counts of *255armed criminal action, in violation of § 571.015 RSMo 1986, for acts arising out of the robbery of two service stations and a service station customer. The trial court sentenced him as a prior and persistent offender to thirty years on Count I, robbery in the second degree; life imprisonment on Count III, robbery in the first degree; thirty years on Count IV, armed criminal action; life imprisonment on Count V, robbery in the first degree; and thirty years on Count VI, armed criminal action. The trial court ordered the thirty year sentences imposed on Counts I, IV and VI to be served concurrently with each other and consecutively to the concurrent life sentences imposed on Counts III and V for a total sentence of life imprisonment plus thirty years in the custody of the Department of Corrections.
Defendant also filed a Rule 29.15 motion which was denied after an evidentiary hearing. Defendant filed a notice of appeal from the denial of his Rule 29.15 motion. However, he has not briefed any points of error relating to the trial court’s order denying post-conviction relief and his appeal therefrom is considered abandoned.
No error of law appears and no jurisprudential purpose would be served with a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).